DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-11 and 18-20) in the reply filed on July 06, 2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraphs 31, 32, and 34, all numeral “100” should be changed to -- 80 -- for the waste.    
Appropriate correction is required.

Drawings
The drawings are objected to because the lead lines of reference number 36 in figure 4 do not point to grooves.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flap covers (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 6-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 2, there is no antecedent basis for “the plurality of sensors” in the claim because there is one sensor being claimed in claim 1.
Regarding claim 6, line 3, there is no antecedent basis for “the opening” in the claim.
Regarding claim 9, line 2, there is no antecedent basis for “the gate” and “the deployed position” in the claim as it is depended on claim 2. For the purpose of examination, Applicant elected to amend claim 9 to depend on claim 8 in the phone interview made on September 8, 2022.
Regarding claim 19, lines 3-4, there is no antecedent basis for “the opening” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by McLaughlin et al. (hereinafter “McLaughlin”) (US 2013/0319264 A1).
Regarding claim 1, Mc Laughlin discloses a compacting system (100), comprising:
a container (102) having an open end (see fig. 1), the container having at least one sensor (see “one or more fullness sensor” in para. 29) for detecting a level of waste within the container (para. 29); and
a compactor apparatus (104) aligned with the open end of the container (102) (see fig. 1), the compactor apparatus (104) having a loading area (124) for loading of waste (see para. 22), and a ram (see para. 22, line 11), the ram being movable between a retracted position in which the ram is positioned rearward of the loading area, and a compacting position in which the ram extends through the open end of the container and into the container to move the waste from the loading area into the container (see para. 23).
Regarding claim 2, the compacting system of claim 1, further comprising:
a controller (see para. 29) configured to receive information from the at least one sensor regarding a level of waste within the container, and to generate an alert or indication (see “light” in para. 29, lines 19-20) of the level of waste within the container.
Regarding claim 3, the compacting system of claim 2, wherein:
the at least one sensor is a plurality of sensors (see “sensors” in para. 29, line 8) positioned at different axial locations within the container (see para. 29, lines 8-10).
Regarding claim 4, the compacting system of claim 2, wherein the plurality of sensors are pressure sensors (see “pressure” in para. 29, line 15).
Regarding claim 5, the compacting system of claim 1, wherein the at least one sensor is a camera (see “cameras” in para. 29, line 11).

Claims 1-2, 4, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Little et al. (hereinafter “Little”) (WO 02/062565 A1).
Regarding claims 1 and 18, Little discloses a compacting system (fig. 1), comprising:
a container (42) having an open end (fig. 18), the container (42) having at least one pressure sensor (46 or 48) configured to detect a level of waste within the container (see page 8, lines 1-7);
a compactor apparatus (38) aligned with the open end of the container (see fig. 18), the compactor apparatus having a hopper (60), a loading area (52) in communication with the hopper and being configured to receive a quantity of waste loaded into the hopper (fig. 18), and a compacting ram (40), the ram being movable between a retracted position (fig. 18) in which the compacting ram is positioned rearward of the loading area, and a compacting position (fig. 19) in which the compacting ram extends through the open end of the container (fig. 19) and into the container (figs. 19-20) to move the quantity of waste from the loading area into the container; and
a controller (240) configured to receive information from the at least one sensor regarding a level of waste within the container (page 39, lines 10-20).
Regarding claim 2, the compacting system of claim 1, further comprising:
a controller (240) configured to receive information from the at least one sensor regarding a level of waste within the container (page 39, lines 10-20), and to generate an alert or indication of the level of waste within the container (see “warning” on page 39, lines 16-18).
Regarding claim 4, the compacting system of claim 2, wherein the plurality of sensors (46 or 48) are pressure sensors (i.e. they are scales, and thus they are pressure sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Felts (US 3,513,771).
McLaughlin discloses the compacting system as set forth above. McLaughlin does not disclose a gate movable between a retracted position and a deployed position, wherein in the deployed position the gate is positioned across the opening in the container to close off the opening in the container.
Felts discloses a compacting system comprising a container (25) and a compactor apparatus (10) aligned with an open end of the container (fig. 1). The compactor apparatus comprising a gate (20) movable between a retracted position and a deployed position (fig. 2), wherein in the deployed position the gate (20) is positioned across the opening in the container to close off the opening in the container (see fig. 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the compactor apparatus of McLaughlin, with a gate, as taught by Felts, for preliminary compaction of waste in the loading area so that the waste can be packed solidly in the container (col. 1, lines 20-42).  

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Little in view of Felts (US 3,513,771).
Little discloses the compacting system as set forth above. Little does not disclose a gate movable between a retracted position and a deployed position, wherein in the deployed position the gate is positioned across the opening in the container to close off the opening in the container.
Felts discloses a compacting system comprising a container (25) and a compactor apparatus (10) aligned with an open end of the container (fig. 1). The compactor apparatus comprising a gate (20) movable between a retracted position and a deployed position (fig. 2), wherein in the deployed position the gate (20) is positioned across the opening in the container to close off the opening in the container (see fig. 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the compactor apparatus of Little, with a gate, as taught by Felts, for preliminary compaction of waste in the loading area so that the waste can be packed solidly in the container (col. 1, lines 20-42).  

Allowable Subject Matter
Claims 7-11 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claims 7 and 20 would be allowable because the art of record, considered alone or in combination, neither anticipates nor renders obvious “the gate includes a plurality of fingers that are configured to be received in a plurality of corresponding grooves in a front face of the ram”, in combination with the rest of their respective claimed limitations.
US 3,807,294 to Ligh discloses a refuse compressor having a ram (12) with fingers and grooves in a front face, and a gate (4) with fingers and grooves in a front face for allowing draining of liquid. Ligh does not disclose the fingers of the gate are configured to be received in the corresponding grooves of the ram.
Claim 11 would be allowable because the art of record, considered alone or in combination, neither anticipates nor renders obvious “the at least one sensor is a pressure sensor positioned on a rear wall of the container opposite the open end; and wherein the container includes an axially moveable wall intermediate the open end and the pressure sensor”, in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show compacting systems, each having a compactor aligned with an open end of a container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 8, 2022